167 Ga. App. 730 (1983)
307 S.E.2d 678
SUMMERSET
v.
DEPARTMENT OF OFFENDER REHABILITATION et al.
66798.
Court of Appeals of Georgia.
Decided September 6, 1983.
Jon Gary Brannan, for appellant.
Michael J. Bowers, Attorney General, Marion O. Gordon, First Assistant Attorney General, John C. Waldon, Senior Assistant Attorney General, Mary Beth Westmoreland, Assistant Attorney General, Victoria H. Soto, Staff Assistant Attorney General, for appellees.
BIRDSONG, Judge.
This is a direct appeal from an order of the Superior Court of Tattnall County filed June 22, 1982, affirming the decision of the *731 State Personnel Board which denied an appeal from the sustaining of a dismissal from employment as a correctional officer by a hearing officer. Such appeals must be brought under the discretionary provisions of OCGA § 5-6-35 (Code Ann. § 6-701.1). Our jurisdiction is invoked only by the following of the appropriate procedure. Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875). That procedure not having been followed in this case, we have no jurisdiction over this appeal and accordingly, it must be dismissed. Porter v. Marcus, 156 Ga. App. 368 (274 SE2d 168).
Appeal dismissed. Shulman, C. J., and McMurray, P. J., concur.